TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00131-CR


Anthony Perez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-07-904088, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Anthony Perez seeks to appeal from a judgment of conviction for burglary of a
habitation, with the punishment range enhanced by two prior felony convictions.  Although the
judgment recites that the terms of Perez's guilty plea were "unnegotiated," the reporter's record in
this case reveals that a sentence was negotiated during Perez's plea hearing.  Perez orally agreed in
the hearing that he waived his right to appeal.  The trial court stated that the range of sentencing
would be from five to thirty-five years, then assessed sentence at thirty-five years in prison.
		The trial court certified that this is a plea bargain case and that Perez has no right of
appeal.  Perez signed that certification.  He nevertheless filed a notice of appeal in which he asserts
that his plea was not voluntarily made.  There is no indication that this contention was raised by
written motion filed and ruled on before the plea, nor is there anything in the record indicating that
Perez obtained the trial court's permission to appeal.  See Tex. R. App. P. 25.2(a)(2).  Accordingly,
Perez has no right to appeal and this appeal must be dismissed.  See id. 25.2(d); see also Chavez
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
		Dismissed for want of jurisdiction.


						__________________________________________
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   June 6, 2008
Do Not Publish